THE COURT.
Respondent having served and filed his motion to dismiss the appeal in the above entitled action on the ground that no transcript has been filed as provided in the Rides of the Judicial Council for the Supreme Court and District Courts of Appeal, supported by a certificate of the Clerk of the Superior Court setting forth the facts as required by rule YI of this Court, and it appearing that all of the grounds stated in the motion are supported by said certificate and the authorities cited,
It is hereby ordered that the appeal from the judgment be, and the same hereby is, dismissed.